Citation Nr: 1726432	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-30 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 6, 2010, for the grant of service connection for ischemic heart disease and total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Steven Stoehr, Attorney At Law 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to May 1971. The Veteran received the Bronze Star with Valor, Vietnam Campaign Medal, National Defense Service Medal, Commendation Service Medal, Combat Infantryman Badge, and a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for ischemic heart disease and benefit for TDIU effective August 6, 2010. 

The Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge, in January 2017, and transcript of the hearing is of record.   


FINDING OF FACT

The Veteran's claim for service connection for ischemic heart disease and TDIU was not received before August 6, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 6, 2010, for the grant of service connection for ischemic heart disease and entitlement for TDIU, have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

In this case, to the extent that the December 2010 rating decision on appeal granted service connection for ischemic heart disease and benefit for TDIU, the claims have been substantiated; thereby the purpose of section 5103(a) has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  For this reason, additional VCAA notice regarding the "downstream" element of effective date for a claim is not required. See Goodwin v. Peake, 22 Vet. App. 128 (2008); See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, VA is only required to issue a Statement of the Case (SOC) if the disagreement is not resolved.  38 U.S.C.A. § 7105 (d). 

In that regard, an October 2012 SOC provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter. 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Since that time, the Veteran has had ample opportunity to supplement the record. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"). 

All proper development has been completed, and all of the Veteran's relevant records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such evidence.  For this reason, the VA's duty to notify and assist has been satisfied. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II. Early Effective Date 

The Veteran contends that his service-connected ischemic heart disease and TDIU should be effective earlier than August 6, 2010.

Section 5110(a), Title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later." 

The VA administrative claims process recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. 
§ 5101(a) (West 2014); 38 C.F.R. § 3.151 (a) (2015). An informal claim may be any communication or action indicating intent to apply for one or more benefits under VA law. Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1 (p), 3.155(a) (2015). An informal claim must be written and it must identify the benefit being sought.

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated. VA has a duty to fully and sympathetically develop a veteran's claim to its optimum. Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.


There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  This "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of 'clear evidence to the contrary.'" Ashley II at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)).  

A statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations. Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's statement of nonreceipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption"); see also Clemmons v. West, 206 F.3d 1401, 1403(Fed. Cir. 2000) (Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost indisputable to overcome that presumption). 

Here, the Veteran contends that he contacted VA regional office in December 2002 in order to file a claim, but the VA did not provide him assistance.  See January 2017 VA hearing at 7-8.  After thorough review of the record, the Board notes that there is no evidence of record that shows that VA was contacted prior to August 2010.  

The Veteran further contends that he sent a letter in November 2003 indicating his intent to file a claim.  In support of his contention, the Veteran submitted a copy of a letter dated November 2, 2003 in April 2014.  Considering the presumption of regularity, his testimony does not establish the date VA received the letter-which determines effective date of a claim. Furthermore, there is no evidence in the record that this letter was received earlier than April 2014.  

Considering the law and regulations relevant to this appeal, his testimony alone, absent other evidence of record that shows that VA received the claim earlier than August 2010, does not constitute clear evidence to rebut the presumption of regularity.  The Board is sympathetic to the Veteran's claim.  The Board has thoroughly sought the record for evidence that would rebut the presumption but has not found evidence that does so.  However, the Board is bound by the law and without legal authority to grant the benefits sought.

In summary, the preponderance of the evidence in the record is against finding that an effective date earlier than August 6, 2010 is warranted. The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Entitlement to an effective date earlier than August 6, 2010, for the grant of service connection for ischemic heart disease and total disability rating based on individual unemployability (TDIU) is denied. 




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


